Citation Nr: 1324918	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  11-28 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim for one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 

In a letter dated in May 2011, the appellant stated that he would like to request an accredited representative, and stated that he had enclosed a "NOD election form."  In response, he was sent a letter dated in September 2011, informing him that a VA Form 21-22, Appointment of Veterans Service Organization, was enclosed, and that he should complete and submit the form as soon as possible, preferably within 30 days, to VA.  He was informed that no further action could be taken on his designation of a representative until the form had been completed and returned to VA.  No response was received to this communication, and, accordingly, the appellant is unrepresented in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board waives timeliness of filing the substantive appeal.  

2.  The National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSIONS OF LAW

1.  Timeliness of filing the substantive appeal is waived, and the appeal from the April 2010 RO decision remains open.  38 C.F.R. §§ 20.302, 20.303 (2012).

2.  The requirements for payment from the FVEC Fund have not been met.  38 U.S.C.A. § 101 (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, 123 Stat. 115, 200-202 (February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Substantive Appeal

As a threshold matter, the RO found that the appellant's substantive appeal was untimely, because it was received on November 21, 2011, more than 60 days after the statement of the case was mailed on August 23, 2011, and more than one year after the April 2010 action on appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.302(b) (2012).  Due to additional development of the evidence, however, the RO provided a supplemental statement of the case in April 2013, and afforded the appellant another opportunity to submit a substantive appeal; no response was received from the appellant.  

A substantive appeal is not a jurisdictional requirement.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Id.  Here, in the interest of judicial economy and to provide the appellant every consideration, the Board waives timeliness of filing the substantive appeal.  In this regard, the substantive appeal was actually dated in September 2011, although not received until November 2011.  The required VCAA notice letter was not sent until January 2013, after the initial decision and statement of the case.  Additional notice concerning timeliness would be required if the claim were to be denied on the basis of an untimely substantive appeal, to afford the appellant an opportunity to present arguments relevant to that issue.  Thus, additional delay would result, with no conceivable benefit to the appellant or VA.   

On the other hand, the appellant is not prejudiced by considering the claim on the merits, because both the appellant's submissions and the VA's actions and explanations have focused on the underlying merits of the claim.  Accordingly, timeliness of filing the substantive appeal is waived, and the claim will be decided on the merits.


II.  Veterans Claims Assistance (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to provide notification and assistance to a claimant in substantiating a claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  Where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA must inform the appellant of the information or evidence necessary to prove veteran status.  Palor v. Nicholson, 21 Vet. App. 325 (2007).

In this case, in a letter dated in January 2013, the appellant was provided with an explanation of the evidence needed to establish entitlement to payment from the FVEC Fund, as well as of his and VA's respective obligations in obtaining specific types of evidence.  Although the appellant was not provided with the required notification prior to the initial adjudication of the claim, the Board finds that no prejudice has resulted.  After affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered the claim in the January 2013 Supplemental Statement of the Case.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a Statement of the Case, is sufficient to cure a timing defect).

The Board finds that any further notification errors are not prejudicial because the appellant is not entitled to the benefit as a matter of law.  Valiao v. Principi, 17 Vet. App. 229 (2003); Palor v. Nicholson, 21 Vet. App. 325 (2007).  In this regard, in the August 2011 statement of the case, he was specifically informed that his documents did not satisfy the requirements, because they were not issued by a United States military service department.

Under the VCAA, VA also has a duty to assist claimants in the development of a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  All identified evidence relative to this claim has been obtained and associated with the claims file.  The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.  No new, relevant evidence has been received since the last certification was obtained from the NPRC in March 2013.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review, if the additional evidence contains information which could change NPRC's previous certification (such as a new name, etc.)).  

In his substantive appeal, received in November 2011, the Veteran stated that he had a brother who was a guerrilla, but who became ill and died, and he states he "took his place" and joined the guerrillas.  Even if he means to state that he actually served under his brother's name, request for service department verification under the appellant's brother's name is not needed because, as discussed below, the Board finds that this evidence is not sufficiently credible or probative as to warrant further development.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  The Board further notes that the United States Court Of Appeals for Veterans Claims has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set forth in more detail below, the appellant's appeal must be denied as a matter of law.  

III.  FVEC Fund Entitlement

The appellant claims that he is entitled to a one-time payment from the FVEC Fund, based on World War II service as a Recognized Guerrilla.  
 
Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain eligible Philippine veterans to be paid from the FVEC Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and was discharged or released from service under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

For the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2012).  When the claimant does not submit evidence of service or the evidence submitted does not meet those requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2012).

Here, the appellant stated, in his statement in support of claim received in July 2009, that he was born in August 1929, and that he served as a recognized guerrilla in an unknown unit from 1944 to 1945.  He listed his service number.

He also included documents including a birth certificate, obtained in May 2009, indicating he had been born in August 1929, and identification cards showing his membership in a Filipino Senior Citizens association; these cards also listed a birthdate in August 1929.  Also received were two voter's registration certificates issued in the Veteran's name.  The earliest, dated in November 1977, lists a date of birth for the appellant in August 1935.  The second, dated in April 2009, shows the August 1929 date of birth.  

Finally, he submitted two documents from The American Legion, Post 95, in the Philippines.  The first, dated in May 1982, notified the appellant that General Luis Villon, Commanding General, 14th U.S. Infantry, informed the Post Commander that the appellant's name was carried in the roster of the 14th U.S. Infantry, and he was advised to assemble documentation in case he was entitled to payments.  Also received was a September 1982 receipt of registration in The American Legion, Post 95.  It must be pointed out that this letter from an American Legion post is not an official document, nor is the purported source specific enough to constitute probative evidence.  The letter itself is a form with blank spaces to fill in the individual's information.  

In December 2009, the RO requested that the National Personnel Records Center (NPRC) verify the claimed service and noted also that the claimant's name was not listed in the Reconstructed Recognized Guerrilla Roster maintained at the Manila RO.  The NPRC responded, in January 2010, certifying that he did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In his notice of disagreement dated in February 2011, the appellant stated that he personally served with the guerrilla forces during the war in many ways.  He was involved in the construction of a trail in Sapang Dalaga, Misamis Occidental, Philippines, the project of a "certain General of the U.S. Army."  

In his substantive appeal, the appellant said that he was occupied in defending his country during the war, and fought side by side with American forces.  He said he had a brother, [redacted], who was a guerrilla, but when he became ill and subsequently died, the appellant "took his place" and joined the guerrillas.  He reported that he was involved in the construction of the trail mentioned above, which was for the movement of troops, miliary supplies, and arsenal, since the Japanese were patrolling the highways.  He said that they were all busy and concerned with freedom, which was why his name was not included, or probably because he took the place of his brother as a guerrilla.  When the war ended, there were military officers who listed him and his wife and assigned them Army serial numbers.  (In his July 2009 statement, he said that got married in 1949, which was after the war, and that his wife was born in 1932, which would have made her 13 years old at the war's end.)  Due to their difficult lives after the war, they were not able to pursue claims for veterans' benefits.  

In January 2013, the RO again filed for verification by NPRC, this time listing the 14th U.S. Infantry as the unit of assignment, and listing the service number.  The dates were from January 1944 to December 1945.  Again, in March 2013, the NPRC responded, certifying that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Moreover, where the United States service department does not certify the claimant's alleged service in the Philippine Army, VA cannot consider a claim for veterans' benefits based on that service.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

The Board has carefully considered the documentation submitted by the appellant, but notes that it fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  The documents submitted by the appellant were not issued by a United States service department, nor do they contain the necessary information to establish entitlement to the benefit sought.  The Board is bound by the service department's certification.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies with the service department, not with VA).

In his substantive appeal, the Veteran said he "took the place" of his deceased brother in the guerrillas.  It is unclear if by this he meant that he took his brother's place in the unit, or if he served under his brother's name, as if he were his brother.  This was first raised in the substantive appeal, after the initial description of his circumstances of service, and after he had already provided information pertaining to his service.  If he simply took his brother's place in the unit, any registration at the time of discharge would presumably have been under his own name.  He states that when the war ended, there were military officers who listed him and his wife and assigned them Army serial numbers.  This is somewhat misleading, in that it implies they were married at the time, when in fact they did not marry until 1949, according to his claim.  In addition, his wife, again according to his claim, would have been only 13 years old at the time.  

If he is claiming that he served under his brother's name, unlike an individual whose service was under an alias, this would require that he have served as an imposter.  Already, the appellant has been unable to narrow down the dates of his claimed service to any more detail than 1944 to 1945.  The allegation leaves unexplained too many questions for it to be accepted as credible evidence, such as the reason for such a subterfuge, why he did not provide his brother's name to begin with, if that was the only name he would be recognized under, and whose serial number he provided.  Moreover, there is no probative evidence, other than his own statements, to corroborate his claimed recognized guerrilla service.  In this regard, the only potentially salient information contained in the 1982 American Legion letter, purporting to associate his service with the 14th U.S. Infantry, was provided to the NPRC, which still found that the appellant had no qualifying service.  Taken together, the Board finds that the appellant's contention concerning his taking the place of his brother after his death do not constitute information which could change NPRC's previous certification.  See Capellan v. Peake, 539 F.3d 1381-82.  In this regard, although the name is new, it is the name of a different individual, his brother, rather than his own name or an alias.  

As the service department has certified that the appellant did not have the requisite service to qualify for payment from the FVEC Fund, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In reaching this conclusion, the Board remains sympathetic to the appellant and does not question the sincerity of his belief that he is entitled to VA benefits, specifically in the form of payment from the FVEC Fund.  Nevertheless, the Board is without authority to grant the appellant's claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2012); Harvey v. Brown, 6 Vet. App. 416 (1994).


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


